Citation Nr: 0716217	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-21 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cancer of 
the larynx.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan.

This case has been advanced on the docket.

The reopened claim of entitlement to service connection for 
cancer of the larynx is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1990 RO decision denied service connection for 
cancer of the larynx.

2.  Evidence received since the October 1990 RO decision is 
so significant that it must be reviewed in order to fairly 
decide the merits of the claim seeking service connection for 
cancer of the larynx.


CONCLUSION OF LAW

New and material evidence has been received, and a claim 
seeking service connection for cancer of the larynx is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  While the VCAA applies in the 
instant case, in light of the following decision to reopen 
the veteran's claim, there is no prejudice to the veteran by 
the Board proceeding with the matter on appeal at this time 
without discussing the VCAA.

Service connection for cancer of the larynx was previously 
denied by an October 1990 RO decision and, prior to that, a 
February 1990 Board decision.  A claim which was previously 
finally denied may be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.  New and material evidence means evidence not 
previously submitted to VA decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant of 
prior evidence and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  Evidence is new and material if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
regardless of whether it changes the original outcome.  
Hodge, 155 F. 3d at 1363.  A revised definition of new and 
material evidence applies only to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a).  As the veteran filed 
this claim to reopen prior to this date (in March 2001), the 
earlier version of the law applies.

Evidence received since October 1990 includes a letter dated 
in June 2003 from the veteran's private physician (K.C., MD).  
In the June 2003 letter, the veteran's private physician 
essentially indicated that the veteran's cancer of the larynx 
had been caused by exposure to radiation while the veteran 
had served in Hiroshima for a period of time in 1945.  The 
June 2003 letter clearly contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's disability, and such evidence was not previously of 
record.  In short, the Board finds that the evidence 
submitted since October 1990 is so significant that it must 
be reviewed in order to fairly decide the merits of the 
veteran's claim, that the evidence is new and material, and 
that the claim must be reopened.

Having reopened the veteran's claim, the next question for 
the Board is whether a final Board decision is warranted at 
the present time, or whether additional development is first 
needed.  For reasons described below, the Board has 
determined that additional development is necessary.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for cancer of the larynx is 
reopened; the appeal to this extent is granted, subject to 
further action as discussed below.


REMAND

The veteran asserts that he served in Japan (including 
Hiroshima) for three or four months from the end of August 
1945 to just prior to his December 1945 service discharge.  
He contends that as a result of such service, he was exposed 
to radiation that caused him to develop cancer of the larynx.

A claim for service connection based on 38 C.F.R. § 3.311 is 
a unique type of service connection claim, and pursuant to 
that regulation, VA must furnish special assistance to the 
appellant as provided for in the regulation.  Hilkert v. 
West, 11 Vet. App. 284 (1998).  If a veteran can show that he 
was a "radiation-exposed veteran" who subsequently developed 
a radiogenic disease, and such disease first became manifest 
within the period specified in 38 C.F.R. § 3.311(b)(5), the 
claim will be referred to the Under Secretary for Benefits 
for consideration of whether sound scientific and medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
exposure to radiation in service.  The Under Secretary for 
Benefits may request an advisory medical opinion from the 
Under Secretary for Health.  38 C.F.R. § 3.311(b) and (c).  
The term "radiogenic disease" includes cancer of the larynx 
"any other cancer."  38 C.F.R. § 3.311(b)(2).

In a response received in January 2005, the NPRC provided 
information that appears to place the veteran and his unit in 
Japan during the period claimed by the veteran.  While the 
exact details of the veteran's service in Japan are unknown, 
including the geographical location and length of such 
service, the Board observes that in cases such as this 
(Hiroshima and Nagasaki occupation claims), where military 
records do not establish the presence at or absence from a 
site (Hiroshima) at which exposure to radiation is claimed to 
have occurred, the veteran's presence at the site will be 
conceded.  38 C.F.R. § 3.311(a)(4)(i).

Under 38 C.F.R. § 3.311(a)(2)(ii), "[i]n all claims based on 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946, dose data will be 
requested from the Department of Defense."  While the 
veteran's post-service manifestation of a radiogenic disease 
is based on such participation, no such data have been 
obtained, nor has there been any subsequent referral to the 
VA Under Secretary for Benefits for analysis.  See 38 C.F.R. 
§ 3.311(a)(1), wherein such action is stipulated in such 
circumstances.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that DTRA 
provide a radiation dose estimate for the 
veteran.  In constructing the dose 
estimate, DTRA should be requested to 
consider the information provided by the 
NPRC as well as the veteran's statements 
concerning his service in Hiroshima.

2.  Following receipt of a dose estimate 
from DTRA, the case should be referred to 
the Under Secretary for Benefits to 
obtain an opinion as to whether sound 
scientific and medical evidence supports 
the conclusion that it is at least as 
likely as not that the veteran's 
laryngeal cancer resulted from exposure 
to ionizing radiation during active 
service.

3.  The claim on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the veteran 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond, before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


